          Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 1 of 44



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 RYAN MERHOLZ, and MELVYN KLEIN,                          Case No.: 20-557
 Derivatively On Behalf Of WORLD WRESTLING
 ENTERTAINMENT, INC.,
                                                          VERIFIED STOCKHOLDER
                          Plaintiffs,                     DERIVATIVE COMPLAINT

                  v.
                                                          JURY TRIAL DEMANDED
 VINCENT K. MCMAHON, STEPHANIE
 MCMAHON, PAUL LEVESQUE, FRANK A.
 RIDDICK, III, STUART U. GOLDFARB,
 LAUREEN ONG, ROBYN W. PETERSON,
 MAN JIT SINGH, JEFFREY R. SPEED, ALAN
 M. WEXLER, AND GEORGE A. BARRIOS,

                          Defendants,

 WORLD WRESTLING ENTERTAINMENT,
 INC.,

                         Nominal Defendant.



       Plaintiffs Ryan Merholz and Melvyn Klein (“Plaintiffs”), derivatively and on behalf of

World Wrestling Entertainment, Inc. (“WWE” or the “Company”), by Plaintiffs’ undersigned

attorneys, for Plaintiffs complaint against Defendants, alleges the following based upon personal

knowledge as to Plaintiffs and Plaintiffs’ own acts, and information and belief as to all other

matters, based upon, among other things, the investigation conducted by and through Plaintiffs’

attorneys, which included a review of Defendants’ public documents, conference calls and

announcements made by Defendants, United States Securities and Exchange Commission

(“SEC”) filings, wire and press releases published by and regarding WWE, Company press

releases and conference call transcripts, and media reports about the Company. Plaintiffs believe

that substantial additional evidentiary support will exist for the allegations set forth herein after a
            Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 2 of 44



reasonable opportunity for discovery.

I.     NATURE OF THE ACTION

       1.       This is a shareholder derivative action brought in the right, and for the benefit, of

WWE against certain of its officers and directors seeking to remedy the Individual Defendants’

(defined below) breach of fiduciary duties, waste of corporate assets, unjust enrichment, and

violations of Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) that occurred

between February 7, 2019 through the present (the “Relevant Period”) and have caused substantial

harm to the Company.

       2.       The Company was founded in 1980 and is headquartered in Stamford, Connecticut.

The Company engages in the sports entertainment business in many venues around the globe,

including in North America, Latin America, Europe, the Middle East, Africa, and Asia.

       3.       In recent years, the Company entered into important strategic relationships with the

Kingdom of Saudi Arabia, which the Company viewed as a critical emerging market and key to

its growth plans and financial success in the face of decreasing domestic fan interest. These

relationships included a multi-year television distribution rights agreement with the Orbit

Showcase Network (“OSN”), a Saudi-controlled direct broadcast satellite provider serving the

Middle East and North Africa (“MENA”) region, and a 10-year partnership with the Saudi General

Sports Authority to host live events in Saudi Arabia.

       4.       The Company and its management faced blowback from fans and the media for

their willingness to work with the Saudis, given the human rights abuses, denial of equal rights to

women and minorities, and autocratic policies imposed during the reign of King Salman bin

Abdulaziz Al Saud and his son, Crown Prince Mohammad bin Salman bin Abdulaziz Al Saud

(“MBS”). These critical voices reached a crescendo following the October 2, 2018 murder of




                                                  2
            Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 3 of 44



journalist Jamal Khashoggi, widely believed to have been commissioned by the Saudi government.

       5.       Soon after the murder of Khashoggi, the Company decided to proceed with a

scheduled live event in Saudi Arabia, Crown Jewel, on November 2, 2018. Several prominent

wrestlers refused to participate, including John Cena and Daniel Bryan. Although the Company

decided to go forward with the event, citing contractual commitments, its representatives openly

criticized the Saudi government. For example, the Company’s Chief Brand Officer (Defendant

Stephanie McMahon) stated it was an “incredibly tough decision, given that heinous act.”

       6.       Unbeknownst to investors and the market, the events in late 2018 fomented

simmering tensions between WWE and the Saudi government.              In particular, conservative

elements of the Saudi government disliked the Company’s portrayal of women and what they

viewed as the questionable morality reflected in its programming and live shows. At the same

time, the Company was under immense pressure to justify its decision to continue working with

the Saudi government and claimed that it was trying to push for change from within the country.

       7.       By at least early 2019, tensions in the relationship between the Company and the

Saudi government had reached a breaking point. The Saudi government had refused to make

millions of dollars in payments owed to the Company. Further, OSN was contemplating the early

termination of its obligations under its broadcasting agreement and had rebuffed the Company’s

efforts to renew the agreement. These developments threatened the Company’s ability to reach a

renewed media agreement in 2019, which the Company told investors was critical to its expansion

plans and its growth prospects in the MENA region. Moreover, the Company was facing declining

consumer interest in its traditional markets, which high-lighted the need for the Company to reach

an agreement with the Saudis on favorable terms. The broadcasting agreement with the Saudis,

however, was eventually terminated in March of 2019.




                                                3
            Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 4 of 44



       8.       During the time period at issue, rather than disclose these adverse developments,

Defendants represented that the Company had continued to bolster its relationship with Saudi

Arabia and was making significant progress on the renewal of the critical broadcasting agreement

and its business initiatives in the country. For example, Defendants stated that WWE’s “important

partnership with the [Saudi] General Sports Authority” was “expected to continue to constitute a

significant percentage of [WWE’s] revenues” and that the Company had reached an “agreement

in principle” on a renewed media rights deal for the MENA region. In reality, however, the

prospects for a deal continued to worsen during this time period, as the Saudi government failed

to make millions of dollars in additional payments owed to the Company following a June 2019

live event held in the country and the negotiations with OSN floundered.

       9.       The Individual Defendants (defined below) are liable for causing harm to the

Company by causing it to: (i) make false statements; and (ii) by failing to disclose adverse facts

known to them about WWE, including (a) misleading the investing public regarding WWE’s

business and prospects; (b) artificially inflating the price of WWE securities; (c) permitting certain

senior executives of WWE to sell more than $282 million worth of their personally held shares of

Company stock at inflated prices; and (d) causing damages to the Company as a result, including

the initiation of a proposed class action for securities fraud against the Company.

       10.      On April 25, 2019, the Company disclosed disappointing financial results and fiscal

guidance, which several analysts connected to the Company’s dealings with the Saudis. While

Defendants insisted that negotiations were proceeding smoothly and nearing completion, this

claim was shown to be false on October 31, 2019 when the Defendants caused the release of the

Company’s third quarter 2019 financial results. Therein, the Company revealed significant

underperformance across key metrics and surprised investors by disclosing that the MENA region




                                                  4
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 5 of 44



broadcasting deal had been indefinitely delayed. In addition, it was reported that the Saudi

government had withheld tens of millions of dollars in payments owed to WWE. The dispute

culminated in a decision by WWE to cut a broadcasting feed of a live event held in Saudi Arabia.

In retaliation, the Saudi government temporarily refused to allow several WWE wrestlers to leave

the country in a “hostage situation” under the guise of mechanical airplane issues.

       11.     Then, on January 30, 2020, the Company revealed that two of its longest serving

senior executives – Defendants Barrios and Wilson – had been discharged from the Company.

Shortly thereafter, on February 6, 2020, the Company again disclosed disappointing financial

performance due to its failure to secure a favorable broadcasting deal with the Saudis and revealed

that the Company’s financial forecasting no longer included the Saudi broadcasting deal.

       12.     As a result of these disclosures, the price of WWE stock dropped from a high of

more than $100 per share to as low as $40.24 per share on February 6, 2020, representing a 60%

share price decline. However, the Company’s most senior executives and directors took advantage

of WWE’s inflated stock price to sell millions of dollars’ worth of their own WWE shares during

this time period. In a single stock sale on March 27, 2019, WWE’s Chief Executive Officer

(“CEO”) and Chairman of the Board, Defendant V. McMahon, sold more than 3.2 million WWE

shares for over $261 million in proceeds. This sale occurred when there were only a few days left

in the Company’s 2019 first quarter which insiders knew was experiencing poor financial

performance and despite growing behind-the-scenes problems with the Saudis.

II.    JURISDICTION AND VENUE

       13.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that this

Complaint states a federal question: violations of Sections 10(b) of the Exchange Act. This Court

has supplemental jurisdiction over the state law claims asserted herein pursuant to 28 U.S.C. §




                                                 5
            Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 6 of 44



1367(a). This action is not a collusive one to confer jurisdiction on a court of the United States

which it would not otherwise have.

        14.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

the Company is incorporated in this District, a substantial portion of the transactions and wrongs,

complained of herein occurred in this District, and the Defendants have received substantial

compensation in this District by engaging in numerous activities that had an effect in this District.

III.    PARTIES

        A.      Plaintiffs

        15.     Plaintiff Ryan Merholz is a current stockholder of the Company and intends to

retain ownership of said shares through the prosecution of the instant matter.

        16.     Plaintiff Melvyn Klein is a current stockholder of the Company and intends to retain

ownership of said shares through the prosecution of the instant matter.

        B.      Nominal Defendant

        17.     Defendant World Wrestling Entertainment, Inc. is headquartered in Stamford,

Connecticut. WWE Class A common stock is listed and trades on the NYSE under the ticker

symbol “WWE.” The holders of WWE Class A common stock generally have the same rights as

holders of WWE Class B common stock, except that holders of Class A common stock are entitled

to one vote per share, whereas holders of Class B common stock are entitled to ten votes per share.

Defendants admit that because “[a] substantial majority of the issued and outstanding shares of

Class B common stock is owned beneficially by [defendant] McMahon,” “he controls a majority

of the voting power of [WWE] common stock and can effectively exercise control over [WWE’s]

affairs.”

        C.      Directors




                                                 6
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 7 of 44



       18.     Defendant Vincent K. McMahon (“V. McMahon”) has been the Chairman of the

Board of Directors (“Board”) and Chief Executive Officer (“CEO”) of the Company since 1980.

       19.     Defendant Stephanie McMahon (“S. McMahon”) is a director and Chief Brand

Officer of the Company since 2015.

       20.     Defendant Paul Levesque (“Levesque”) is a director and the EVP of Global Talent

Strategy & Development since 2015.

       21.     Defendant Frank A. Riddick, III (“Riddick”) is a director and Interim Chief

Financial Officer of the Company since 2008.

       22.     Defendant Stuart U. Goldfarb (“Goldfarb”) is a director of the Company since

2011. Defendant Goldfard is also a member of the Audit Committee and the Governance and

Nominating Committee.

       23.     Defendant Laureen Ong (“Ong”) is a director of the Company. Defendant Ong is

also the Chair of the Compensation Committee and the Governance and Nominating Committee.

       24.     Defendant Robyn W. Peterson (“Peterson”) is a director of the Company.

Defendant Peterson is also a member of the Governance and Nominating Committee.

       25.     Defendant Man Jit Singh (“Singh”) is a director of the Company. Defendant

Singh is also a member of the Audit Committee.

       26.     Defendant Jeffrey R. Speed (“Speed”) is a director of the Company. Defendant

Speed is Chair of the Audit Committee and a member of the Compensation Committee.

       27.     Defendant Alan M. Wexler (“Wexler”) is a director of the Company. Defendant

Wexler is a member of the Compensation Committee.

       28.     Defendants McMahon, S. McMahon, Levesque, Riddick, Goldfarb, Ong, Peterson,

Singh, Speed, and Wexler are collectively hereinafter referred to as the “Director Defendants.”




                                                7
            Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 8 of 44



        29.     The Directors Defendants breached their duties to the Company by making or

causing the Company to make false statements that artificially inflated the price of WWE securities

during the Relevant Period.       The Director Defendants, because of their positions with the

Company, possessed the power and authority to control the contents of WWE’s quarterly reports,

press releases, and presentations to securities analysts, money and portfolio managers, and

institutional investors, i.e., the market.

Officer Defendants

        30.     Defendants George A. Barrios (“Barrios”) was a Co-President of WWE, its

principle financial officer and a member of the Company’s Board. On January 30, 2020, WWE

announced that Barrios had abruptly left the Company “effective immediately.”

        31.     Defendant Michelle D. Wilson (“Wilson”) was a Co-President of WWE and a

member of the Company’s Board. On January 30, 2020, WWE announced that Wilson had

abruptly left the Company “effective immediately.”

        32.     The Director Defendants and Defendants Barrios and Wilson are herein referred to

as the “Individual Defendants.”

                            THE AUDIT COMMITTEE CHARTER

        33.     The Audit Committee Charter states in relevant part:

        The Audit Committee shall provide assistance to the Directors in fulfilling their
        responsibility to the stockholders, potential stockholders, and investment
        community relating to corporate accounting, reporting practices of the Company
        and the quality and integrity of financial reports of the Company. In so doing, the
        Audit Committee shall assist the Board in overseeing:

        •       the accounting and financial reporting practices of the Company;

        •       the audits of the Company’s financial statements including without
                limitation the performance of the Company’s internal controls and internal
                audit function and the independent auditor’s qualifications, independence
                and performance;



                                                8
    Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 9 of 44




•       the integrity of the Company’s financial statements;
•       the Company’s compliance with legal and regulatory requirements; and

•       the Company’s system of disclosure controls and system of internal controls
        regarding finance, accounting, legal compliance and ethics that
        management and the Board have established.

While certain duties and responsibilities of the Audit Committee are more
specifically set forth below, the general function of the Audit Committee is
oversight.

Management of the Company is responsible for the preparation, presentation and
integrity of the Company’s financial statements. In addition, management is
responsible for maintaining appropriate accounting and financial reporting
principles and policies and internal controls and procedures designed to assure
compliance with accounting standards and applicable laws and regulations.

Each member of the Audit Committee may rely on (i) the integrity of those persons
and organizations within and outside the Company from which it receives
information; and (ii) the accuracy of the financial and other information provided
to the Audit Committee by such persons or organizations absent actual knowledge
to the contrary (which shall promptly be reported to the Board).

As more fully described in “Responsibilities” below, the outside auditors for the
Company are accountable to the Audit Committee. The outside auditors shall
submit to the Audit Committee and the Company annually a formal written
statement delineating all relationships between the outside auditors and the
Company (“Statement as to Independence”), addressing at least the matters set forth
in Independence Standard No. 1 adopted by the Independence Standards Board.

                                    *     *      *

RESPONSIBILITIES

The Audit Committee will primarily fulfill its responsibilities by carrying out the
activities enumerated in this Section below. The Audit Committee will report
regularly to the Board regarding the execution of these duties and responsibilities,
including, without limitation, its (i) evaluation of the independent auditors; (ii) the
quality and integrity of the Company’s financial statements; (iii) the Company’s
compliance with legal and regulatory requirements; (iv) the qualifications,
performance and independence of the Company’s independent auditors; and (v) the
performance of the internal audit function. The Audit Committee has the authority,
without seeking Board approval, to, and shall, obtain advice and assistance from
outside legal, accounting and/or other advisors as deemed appropriate by the
Committee to fully execute its duties and responsibilities. The Company shall



                                          9
 Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 10 of 44



provide appropriate funding, as determined by the Audit Committee, for
compensation for the independent auditors for the purpose of preparing or issuing
an audit report or performing other audit, review or attestation services and for any
outside legal, accounting and other advisers that the Audit Committee may choose
to engage and for ordinary administrative expenses of the Audit Committee that are
necessary or appropriate in carrying out its duties. None of the Committee’s
responsibilities may be delegated to any other committee of the Board.

The Audit Committee shall:

Documents/Reports/Accounting Information Review

1.     Review this Charter at least annually, and recommend to the Board any
       necessary amendments as conditions dictate.

2.     Review and discuss with management and the independent auditor the
       Company’s audited financial statements, quarterly financial statements and
       all internal controls reports (or summaries thereof). Review any other
       relevant reports or financial information submitted by the Company to any
       governmental body, or the public, including management certifications as
       required by the SarbanesOxley Act of 2002 (Sections 302 and 906) and
       relevant reports rendered by the independent auditors (or summaries
       thereof).

3.     Review with financial management and the independent auditor each
       Quarterly Report on Form 10-Q and each Annual Report on Form 10-K
       (including, without limitation, the Company’s specific disclosures under
       “Management’s Discussion and Analysis of Financial Condition and
       Results of Operations”) prior to its filing.

4.     Review and discuss earnings press releases with management, including the
       type and presentation of information, paying particular attention to any use
       of “proforma”, “adjusted” or other information which is not required by
       generally accepted accounting principles (“GAAP”).

5.     Review and discuss with management financial information and earnings
       guidance provided to analysts and rating agencies. Such discussions may be
       on general terms (i.e., discussion of the types of information to be disclosed
       and the type of presentation to be made) and need not be in advance of each
       earnings release or earnings guidance.

6.     Review the regular internal reports (or summaries thereof) to management
       prepared by the internal auditing department and management’s response.

7.     Recommend to the Board whether the audited financial statements should
       be included in the Company’s Annual Report on Form 10-K.



                                         10
 Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 11 of 44




8.    Obtain from the outside auditor assurance that the audit was conducted in a
      manner consistent with Section 10A of the Securities Exchange Act of
      1934, as amended, which sets forth certain procedures to be followed in any
      audit of financial statements required under the Securities Exchange Act of
      1934.

Independent Auditors

9.    Have sole authority to appoint (subject to stockholder ratification),
      compensate, retain and oversee the work performed by the independent
      auditor engaged for the purpose of preparing and issuing an audit report or
      performing other audit, review or attest services for the Company. The
      Audit Committee shall have the ultimate authority to approve all audit
      engagement fees and terms. The Audit Committee shall have sole authority
      to review the performance of the independent auditor and remove the
      independent auditor if circumstances warrant. The independent auditor shall
      report directly to the Audit Committee and the Audit Committee shall
      oversee the resolution of any disagreement between management and the
      independent auditor in the event that any may arise.

10.   Review with the independent auditor (without representatives of
      management when deemed necessary) reports or communications (and
      management’s and/or the internal audit department’s response thereto)
      submitted to the Audit Committee by the outside auditors required by or
      referred to in PCAOB AU 380 and SEC Rule 2-07 of Regulation S-X;
      review any problems or difficulties with an audit and management’s
      response, including any restrictions on the scope of the independent
      auditor’s activities or access to requested information, and any significant
      disagreements with management; and review and hold timely discussions
      with the independent auditor regarding the following:

      •      all critical accounting policies and practices and other major issues
             Regarding accounting principles and financial statement
             presentations, including significant changes in accounting
             principles;

      •      all alternative treatments of financial information within GAAP that
             have been discussed with management, ramifications of the use of
             such alternative disclosures and treatments, and the treatment
             preferred by the independent auditor;

      •      other material written communications between the independent
             auditor and management including, but not limited to, any
             “management” or “internal control” letter issued, or proposed to be
             issued, by the independent auditor and schedule of unadjusted



                                       11
 Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 12 of 44



              differences;

       •      the scope of the annual audit;

       •      the audited financial statements and disclosures made in
              Management’s Discussion and Analysis;

       •      significant risks and exposures, if any, and the steps taken to monitor
              and minimize such risks;

       •      any other significant matters arising from any audit or report or
              communication referred to in items 2 or 3 above, whether raised by
              management, the internal audit department or the outside auditor,
              relating to the Company’s financial statements;

       •      review the form of opinion the outside auditor proposes to render to
              the Board and stockholders;

       •      any accounting adjustments that were noted or proposed by the
              independent auditor but were “passed” (as immaterial or otherwise);
              and

       •      any communications between the audit team and the audit firm’s
              national office respecting auditing or accounting issues presented by
              the engagement.

11.    At least annually, obtain and review a report by the independent auditor to
       allow the Committee to evaluate the independent auditor’s qualifications,
       performance and independence. The independent auditor’s report shall
       describe:

       •      the firm’s internal quality control procedures, the budget, staffing
              and responsibilities of the internal audit department and any
              recommended changes in the planned scope of the internal audit;

       •      any material issues raised by the most recent internal quality-control
              review or peer review of the independent auditor, or by any inquiry
              or investigation by governmental or professional authorities, within
              the preceding five years, respecting one or more independent audits
              carried out by the firm, and any steps taken to deal with any such
              issues;

       •      (to assess the auditor’s independence) all relationships between the
              independent auditor and the Company;

This Committee’s evaluation of the independent auditor shall include the review



                                        12
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 13 of 44



       and evaluation of the lead partner and shall take into account the opinions of
       management and the Company’s internal auditor (or other personnel responsible
       for the internal audit functions). The Audit Committee shall present its conclusions
       with respect to the independent auditor to the full Board.

       12.     Review audit services and approve in advance non audit services to be
               provided by the independent auditor, taking into consideration SEC rules
               regarding permissible and impermissible services by such independent
               auditor. This duty may be delegated to one or more designated members of
               the Audit Committee with any such preapproval reported to the Audit
               Committee at its next regularly scheduled meeting. Approval of non audit
               services shall be disclosed to investors in periodic reports to the extent
               required by Section 13(a) of the Securities Exchange Act of 1934.

       13.     Set clear hiring policies, compliant with governing laws or regulations, for
               employees or former employees of the independent auditor.

       14.     Review and evaluate the lead audit partner of the independent auditor.

       15.     Assure the regular rotation of the lead audit partner as required by law, and
               further consider whether regular rotation of the independent auditor itself is
               advisable to assure continuing auditor independence.

IV.    SUBSTANTIVE ALLEGATIONS

       A.      Background

       34.     The Company engages in the sports entertainment business in North America,

Europe, the Middle East, Africa, the Asia Pacific, and Latin America. As in other professional

wrestling promotions, the Company’s shows are not legitimate contests, but are entertainment

based and feature storyline-driven, scripted, and choreographed matches, though matches often

include moves that can put performers at risk of injury, even death, if not performed correctly.

Since the 1980s, WWE has publicly branded its product as sports entertainment, acknowledging

the product’s roots in competitive sport and dramatic theater.

       35.     WWE personnel consist of professional wrestlers, managers, play-by-play and

color commentators, ring announcers, interviewers, referees, trainers, producers, script writers,

and various other positions. As of February 2019, WWE had 915 employees, excluding its



                                                13
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 14 of 44



hundreds of “Superstars” and “NXT” talent, which it considers independent contractors. Main

roster personnel are assigned to one of three primary brands - Raw, SmackDown, and NXT - and

primarily appear on Monday Night Raw, Friday Night SmackDown, or NXT, while cruiserweight

wrestlers appear on 205 Live and wrestlers from NXT UK appear on their own weekly show.

       36.     Personnel can also appear on WWE’s other weekly television programming, as well

on pay-per-view and untelevised live events.

       37.     WWE reports revenues in three segments: Live Events, Media, and Consumer

Goods (merchandise). Live Events provides ongoing content for WWE’s media platforms and

Live Event segment revenues consist primarily of ticket sales, including primary and secondary

distribution, revenues from events for which WWE receives a fixed fee, as well as the sale of travel

packages associated with the Company’s global live events. The Media segment reflects the

production and monetization of long-form and short-form media content across various platforms,

including WWE Network, pay television, digital and social media, as well as filmed entertainment.

Across these platforms, revenues principally consist of content rights fees, subscriptions to WWE

Network, and advertising and sponsorships. Media net revenues were $683.4 million, $535.6

million, and $476.9 million, representing 73%, 67%, and 65% of WWE’s total net revenues in

fiscal years 2018, 2017, and 2016, respectively.

       38.     The Kingdom of Saudi Arabia is an absolute monarchy ruled by the Al Saud royal

family. Beginning in 2014, the Saudi government began hosting several WWE live events in Saudi

Arabia. The events were very lucrative for WWE, and later expanded as part of Saudi Arabia’s

social and economic reform program, Saudi Vision 2030.

       39.     OSN is a direct-broadcast satellite provider serving the MENA region. OSN has

traditionally offered popular entertainment content such as movies, sporting events, and various




                                                   14
        Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 15 of 44



TV shows from major U.S. and international networks and studios, in addition to local versions

specifically for the MENA region. The OSN network is owned and operated by Panther Media

Group Limited, a joint venture between a Kuwait-based company and Mawarid Holding, a private

Saudi investment company controlled by the Al Saud royal Saudi family.

       40.    On July 21, 2014, WWE and OSN announced a five-year exclusive media

agreement, stating that “WWE’s flagship television program Monday Night Raw [would] air live

on OSN, WWE’s exclusive pay TV partner in the Middle East and North Africa through 2019.”

According to a press release, WWE and OSN put out that day, “[u]nder this new agreement, fans

[could] now enjoy all of WWE’s programming, including Raw, SmackDown®, NXT™ and Main

Event™, as well as WWE pay-per-view events including WrestleMania® and SummerSlam®, in

one place on OSN Sports 2 HD.” The release further stated in pertinent part as follows:

       “OSN and WWE have a long standing relationship and we are very excited to be
       taking that to the next level,” said Andy Warkman, OSN’s VP of Sport &
       Production. “For the first time in the region, all core WWE programming will be
       available in one place, making OSN the home of WWE, reaching an audience
       across more than 20 countries. This deal furthers our commitment to bringing our
       customers the best content.”

       41.    “WWE is very excited to be extending and expanding its deal with OSN in the

Middle East,” said Carlo Nohra, General Manager of WWE Middle East. “OSN hosts some of the

very best international entertainment and sports programming and is the perfect home for WWE

programming. Together with OSN, we will continue to grow our TV, pay-per-view, live event

and consumer products businesses across the Middle East.”

       42.    On February 15, 2015, WWE and OSN jointly issued a release stating they were

adding WWE Network to the five-year agreement as part of an expanded partnership.

       43.    In the years that followed, expansion into the MENA region became an increasingly

important part of WWE’s business plans and growth initiatives, as the Middle East grew to become



                                               15
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 16 of 44



the Company’s second largest market by monetization. Key to this expansion was the Company’s

desire to deepen its relationship with the Saudi government, which it planned to leverage into

increased penetration and monetization of the entire MENA region.

       44.     Towards this end, in March 2018, the Saudi Press Agency announced that WWE

and the Saudi General Sports Authority had signed a 10-year multi-platform partnership with

WWE to hold wrestling events in the country. Analysts estimated the partnership was worth about

$500 million to WWE. A press release issued by WWE and the Saudi General Sports Authority

described the deal as follows:

       The Saudi General Sports Authority in partnership with WWE will present the
       Greatest Royal Rumble event at the King Abdullah Sports City in Jeddah, Saudi
       Arabia on Friday, April 27. For the first time ever, the Royal Rumble match will
       feature 50 WWE Superstars. As part of this historic event, fans will see WWE
       Superstars John Cena™, Triple H™, Roman Reigns™, AJ Styles™, Braun
       Strowman™, The New Day™, Randy Orton™, Bray Wyatt™ and Shinsuke
       Nakamura™, among others.

                                        *       *      *

       Ticket and broadcast information will be available in the coming weeks. This event
       is part of a 10-year strategic multiplatform partnership in support of Vision 2030,
       Saudi Arabia’s social and economic reform program.

       45.     “The Greatest Royal Rumble will be a spectacle of historic proportions,” said Vince

McMahon, WWE Chairman & CEO. “Our partnership with the Saudi General Sports Authority

reflects a long-term commitment to present WWE’s world-class entertainment to a global audience

on a grander scale than ever before.”

       46.     The first event held under the Saudi partnership was the Greatest Royal Rumble,

which took place on April 27, 2018 at the King Abdullah International Stadium in Jeddah, Saudi

Arabia. WWE hailed the event as the largest “outside the U.S. in the past 16 years” and a major

contributor to the Company’s “record” second quarter 2018 results. Speaking during an earnings




                                               16
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 17 of 44



call with investors, Defendant Wilson stated that, “[a]s added proof of the compelling nature of

our content, last Friday, we held one of our largest events ever outside the United States, with a

sold-out crowd at the Greatest Royal Rumble event in Jeddah, Saudi Arabia.” She continued,

stating that “[t]he April 27th event marked the successful beginning of a 10-year partnership with

the Kingdom of Saudi Arabia.”

       47.     Although WWE was criticized for holding the event without female wrestlers in

accord with Saudi government policies, female fans were allowed to attend if accompanied by a

male guardian. During the show, a WWE commercial was aired that included female wrestlers in

their ordinary regalia, inciting the Saudi General Sports Commission to issue an apology to Saudi

citizens for the “indecent material.” WWE also sought to tamp down allegations that the

partnership gave legitimacy and cover to an oppressive regime. For example, Defendant Levesque

(known by his stage name, “Triple H”), WWE’s Executive Vice President of Talent, Live Events

and Creative, responded to the criticism: “‘I understand that people are questioning it, but you have

to understand that every culture is different and just because you don’t agree with a certain aspect

of it, it doesn’t mean it’s not a relevant culture. You can’t dictate to a country or a religion about

how they handle things but, having said that, WWE is at the forefront of a women’s evolution in

the world and what you can’t do is effect change anywhere by staying away from it.’“ He

continued: “‘While, right now, women are not competing in the event, we have had discussions

about that and we believe and hope that, in the next few years they will be.’“

       48.     Despite the criticism, WWE continued to view business dealings with the Saudi

government as a lucrative entrance point into the MENA region and a key pillar of its business

plans. For example, in discussing the Company’s “record” second quarter 2018 results, Defendant

V. McMahon stated: “‘We’re pleased with our continued success in increasing the monetization




                                                 17
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 18 of 44



of WWE content globally.” He claimed this “‘success is evidenced by the development of a 10-

year strategic partnership with the Saudi General Sports Authority,’” which he listed as among the

Company’s most important international initiatives.

        49.     On October 2, 2018, the world was shocked to learn of the murder of journalist

Jamal Khashoggi, in which the Saudi government was implicated. It was rumored that the next

anticipated WWE live event scheduled to take place in Saudi Arabia, Crown Jewel, might be

cancelled. But the event went forward, with WWE stating on October 25, 2018, in connection with

its third quarter 2018 results, that, “[s]imilar to other U.S.-based companies who plan to continue

operations in Saudi Arabia, the Company has decided to uphold its contractual obligations to the

General Sports Authority.” However, the incident placed added strain on the relationship between

WWE and the Saudi government, which had begun to break down by at least the start of 2019.

The Saudis withheld millions of dollars in money owed to WWE under the parties’ agreements

and decided to prematurely pull WWE programming on OSN as the parties entered a critical

bargaining period, with the MENA media rights agreement coming up for renewal during the year.

                MATERIALLY FALSE AND MISLEADING STATEMENTS
                    ISSUED DURING THE RELEVANT PERIOD

        50.     On February 7, 2019, Defendants caused WWE to issue a press release announcing

its fourth quarter and fiscal 2018 (“4Q18” and “FY18”) financial results for the period ended

December 31, 2018 and providing fiscal year 2019 (“FY19”) financial guidance. The press release

stated that during FY18, WWE had successfully “[p]roduced new, large-scale international events

(Greatest Royal Rumble, Crown Jewel and Super Show-Down) and compelling content across

platforms.” Discussing the Company’s then-present business metrics and financial prospects, the

release highlighted the Company’s monetization of international markets, including Saudi Arabia.

It stated in pertinent part as follows:



                                                18
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 19 of 44



        “In 2018, WWE generated the highest level of revenue and earnings in the
        Company’s history by leveraging our brand strength to increase the monetization
        of our content worldwide,” stated Vince McMahon, Chairman and Chief Executive
        Officer. “Our long-term growth strategy will continue to focus on content creation,
        digitization and international development.”

        George Barrios, WWE Co-President, added “We increased revenue by nearly $130
        million, and achieved a record level of Adjusted OIBDA and network subscribers.
        We expect to balance 2019 revenue growth with investment in strategic areas that
        extend the moat around our business, enabling us to continue our business
        transformation and maximize shareholder value.”

        51.     The press release also stated that WWE expected to achieve “Adjusted OIBDA of

at least $200 million” for the year, stating in pertinent part:

        Financial Outlook 2019

        In 2019, WWE management expects the Company to achieve another year of record
        revenue of approximately $1.0 billion and, as previously communicated, is
        targeting Adjusted OIBDA of at least $200 million, which would also be an all-
        time record (up at least 12% from Adjusted OIBDA of $178.9 million in 2018).

        Management believes that increasing fan engagement over the next few years can
        enhance WWE’s brand value and strengthen the Company’s ability to optimize the
        value of its content over the long-term. Given the potential magnitude of this
        opportunity and its importance to long-term growth, the Company plans to continue
        to invest in content, digitization and international development.

                                           *       *       *

        Achieving the targeted range of full year results assumes substantial revenue, which
        supports Adjusted OIBDA of at least $100 million in the fourth quarter. (Footnote
        omitted.)

        52.     During the earnings call to discuss WWE’s 4Q18 results, Defendant V. McMahon

stated: “Our international revenue surpassed $300 million for the first time in history . . . [as] we

performed large-scale record-breaking events, [including] Greatest Royal Rumble. Similarly,

Defendant Barrios stated: “[I]n 2018, we effectively executed our strategy, leveraged our brand to

increase the monetization of our content worldwide and across multiple platforms . . . with

international markets surpassing $300 million for the first time in our history.” He also tied the



                                                  19
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 20 of 44



$200 million adjusted OIBDA projection to the Company’s continued success and efforts in the

Middle East region. He further stated in pertinent part:

       So if we’re moving revenue at a faster clip than we anticipate, we may put some
       additional investments in the fourth quarter but all geared towards hitting that $200
       million in OIBDA for the year. And as we talked about in the prepared remarks, it
       really is on those areas of continuing to drive content, especially the localization of
       our current content and potentially local content in some of our key international
       markets. We just think that’s a big addition to the flywheel that we’ve built. We’ll
       continue to invest in digital products and digitization kind of writ large, the network
       being kind of one of the largest manifestations of that. And we’ll continue to put
       more people, more kind of functional roles in our key markets, in India, in the
       Middle East, in China, in Latin America. So that’s what we’re going to do. As we
       said again in the prepared remarks, we think there’s a long tail for us in the
       monetization of content, both in the U.S. and outside the U .S. and we think the
       opportunity is one we want to make sure we take advantage of. In terms of the rights
       renewal process outside the U.S., obviously, there’s a lot of key markets that we’re
       still working on, U.K., India, China, Latin America, the Middle East. We’ll
       announce those as the deals get done or shortly thereafter.

       53.     On February 7, 2019, Defendants caused the Company to file its FY18 Annual

Report on Form 10-K with the SEC (“FY18 10-K”). The FY18 10-K emphasized the continuing

importance of the Company’s Saudi business dealings, stating in pertinent part as follows:

       Customers

       Our customers include content distributors of our media content through their
       networks and platforms, fans who purchase tickets to our live events, purchase our
       merchandise at venues or online through our eCommerce platforms and subscribers
       to WWE Network, advertisers and sponsors, consumer product licensees, and film
       distributors/buyers. As noted elsewhere, we have several important partners,
       including NBCU who carries the domestic television distribution of Raw and, until
       October 2019, SmackDown Live, the Fox Network which beginning October 2019
       will begin distributing SmackDown Live, and the General Sports Authority of the
       Kingdom of Saudi Arabia who, among other things, hosts our live events in the
       Middle East.

       54.     In addition, the FY18 10-K emphasized the importance of the Saudi relationship,

stating that, “[i]n 2018, WWE embarked on an important long-term partnership with the General

Sports Authority of the Kingdom of Saudi Arabia for, among other things, a series of live events

in that region.” It also stated that WWE had “an important partnership with the General Sports


                                                 20
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 21 of 44



Authority of the Kingdom of Saudi Arabia” that was then “expected to continue to constitute a

significant percentage of [WWE’s] revenues.”

       55.     On February 7, 2019, Defendants caused the Company to issue a press release

“announc[ing] that the Company’s Board of Directors ha[d] authorized a stock repurchase program

of up to $500 million of the Company’s common stock.” The release quoted Defendant Barrios

(who would ultimately sell over $3.3 million worth of his WWE stock that same month) as stating

in pertinent part as follows:

       “The authorization of a stock repurchase program underscores our commitment to
       the Company’s shareholders. The decision is supported by WWE’s strong financial
       performance and demonstrates our confidence in the Company’s future. We believe
       we can continue to invest for future growth, maintain financial flexibility and return
       excess capital to shareholders, all of which should keep us on the path toward
       building long-term value.”

       56.     On February 26, 2019, Defendant Barrios presented to investors at the Morgan

Stanley Technology, Media & Telecom Conference. He stated that the negotiations on the MENA

distribution rights deal were “ongoing,” with a target to “get that locked down by the middle of

the year.” He further stated that the “Middle East is now #2 in 2018 after the U.S.” in terms of

gross monetization and “important for us strategically because our distribution partners for the

core content is a key part of the value creation for the business, important for us financially.”

       57.     The statements referenced above were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business and operations. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (i) WWE was experiencing rising tension with

the Saudi government and a breakdown in negotiations over a renewed broadcasting distribution

deal; (ii) the Saudi government and its affiliates had failed to make millions of dollars in payments

owed to WWE pursuant to existing contractual commitments between the parties; (iii) OSN had



                                                 21
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 22 of 44



terminated the broadcast of WWE programming in the first quarter of 2019 despite a contractual

obligation to continue such broadcasts, which cancellation was symptomatic of a deterioration in

the business relationship between the parties; (iv) OSN had rebuffed efforts to renew a distribution

rights agreement on terms acceptable to WWE, and such renewal was unlikely to occur in 2019,

if ever; (v) WWE did not have the ability to expand its operations in the Middle East or within

Saudi Arabia as had been represented to investors; and (vi) as a result of the foregoing, Defendants’

public statements were materially false and misleading at all relevant times.

                                    THE TRUTH EMERGES

       58.     On April 25, 2019, WWE reported disappointing first quarter 2019 (“1Q19”)

financial results, revealing that revenues had fallen year over year on notable declines in the live

events and consumer products segments. In addition, WWE announced lower than expected

guidance for its second quarter of 2019 (“2Q19”) but maintained full-year guidance of “at least

$200 million” in adjusted OIBDA. The Company also revealed a $24 million uptick in accounts

receivables but claimed that this reflected the ordinary timing of different events. WWE blamed

the absence of certain “Super Stars” for the poor performance, but several analysts tied the

disappointing results and guidance to potential delays in scheduling a live Saudi event.

       59.     On this news, WWE’s stock price fell $13.12 per share, or 13.12%, to close at

$85.38 per share on April 25, 2019, on unusually high volume of more than 10 million shares

traded. However, by continuing to conceal the true status of the deterioration in WWE’s

relationship with the Saudis and reaffirming the Company’s fiscal 2019 (“FY19”) financial

guidance, Defendants maintained the artificial inflation in the price of WWE securities.

       60.     In addition, Defendants continued to provide false and misleading statements to the

market. For example, although the 1Q19 press release stated that 2Q19 OIBDA would be reduced




                                                 22
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 23 of 44



due to “the timing of strategic investments,” it failed to disclose the breakdown of the critical Saudi

relationship that had occurred behind the scenes and that threatened the Company’s business and

prospects. The press release stated in pertinent part as follows:

       Second Quarter 2019 Business Outlook

       For the second quarter 2019, the Company estimates Adjusted OIBDA of $19
       million to $24 million. This range of results represents a year-over-year decline in
       Adjusted OIBDA driven by increases in fixed costs, including the timing of
       strategic investments.

       Financial Outlook 2019

       In 2019, WWE management is targeting another year of record revenue of
       approximately $1.0 billion and, as previously communicated, Adjusted OIBDA of
       at least $200 million, which would also be an all-time record (up at least 12% from
       Adjusted OIBDA of $178.9 million in 2018).

       Achieving the targeted range of full year results assumes substantial revenue, which
       supports Adjusted OIBDA of at least $100 million in the fourth quarter. (Footnote
       omitted.)

       61.     On July 25, 2019, WWE reported its financial results for 2Q19, ended June 30,

2019. The release stated that, “[d]uring the quarter, WWE continued to demonstrate success in

staging large-scale, action packed events for its fans, including . . . Super ShowDown in Jeddah,

Saudi Arabia.” The Super ShowDown event had occurred on June 7, 2019, and the release touted

the event as a major driver of WWE’s results and portrayed the Company’s successful operations

in Saudi Arabia as a pillar of its FY19 financial guidance. The press release stated in pertinent

part as follows:

       George Barrios, Co-President, added “In the quarter, our earnings exceeded
       guidance, however we anticipate a portion of this to reverse and we continue to
       target full-year Adjusted OIBDA of at least $200 million. The guidance
       presupposes the staging of a second large scale international event and the
       completion of a media rights deal in the MENA region. As we optimize near-term
       results, we will continue to focus on content creation, localization and digitization,
       including the evolution of our direct-to-consumer network, to drive long-term
       growth.”



                                                  23
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 24 of 44




       Second-Quarter Consolidated Results

                                         *       *       *

       Adjusted OIBDA (which excludes stock compensation) was $34.6 million as
       compared to $43.5 million and the Company’s Adjusted OIBDA margin was 13%
       as compared to 15% in the prior year quarter, respectively. The current period
       results exceeded guidance primarily due to enhanced revenue recognized in
       conjunction with the Company’s recent event in Saudi Arabia, which is expected
       to reverse in connection with an anticipated fourth quarter event in that country.

                                         *       *       *

       Cash flows used in operating activities were $7.6 million as compared to $74.2
       million of cash generated in the prior year quarter driven by unfavorable changes
       in working capital, which was primarily related to the timing of the Saudi event in
       June as the prior year event was held in April, as well as lower operating
       performance.

       62.     The release also stated that WWE had reached non-binding “agreements in

principle with the Saudi General Sports Authority on the broad terms” for a second large scale live

event and a media rights deal for the MENA region. It stated in pertinent part:

       Financial Outlook 2019

       The Company reiterated its full year guidance, which targets revenue of
       approximately $1 billion and Adjusted OIBDA of at least $200 million. This
       guidance assumes continued improvement in WWE’s engagement metrics, a
       second large scale event in the MENA region, and the completion of a media rights
       deal in the MENA region. The Company believes it has agreements in principle
       with the Saudi General Sports Authority on the broad terms for the latter two items;
       however, this understanding is nonbinding. It is possible that either or both of these
       business developments do not occur on expected terms and/or that engagement does
       not improve as assumed. The Company has evaluated these potential outcomes and
       currently believes that the most likely downside to its Adjusted OIBDA would be
       approximately $10 million to $20 million below its current outlook.

       The Company’s full year guidance reflects strong fourth quarter results with
       substantial revenue growth from both the Company’s new content distribution
       agreements in the U.S., which become effective in that period, and the
       aforementioned media rights deal in the MENA region. (Footnote omitted.)

       63.     That same day, Defendants held an earnings call to discuss WWE’s 2Q19 results



                                                24
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 25 of 44



in which Defendants V. McMahon, Wilson, and Barrios participated. During his prepared

remarks, Defendant V. McMahon stated: “Obviously, there’s India and MENA to do, and we are

going to be close to announcing those deals very soon.”

       64.     Similarly, Defendant Barrios stated that, “[d]uring the quarter, we achieved

adjusted OIBDA of $34.6 million, which exceeded our guidance, primarily due to enhanced

revenue recognized in conjunction with our recent event in Saudi Arabia. That enhanced revenue

is expected to reverse in connection with an anticipated fourth quarter event in that country.”

       65.     During her prepared remarks, Defendant Wilson stated: “During the quarter, we

continue[d] to successfully stage large-scale events for our fans, including . . . Super ShowDown

in Jeddah, Saudi Arabia.”

       66.     Later in the call, Defendant Barrios provided more color on the Company’s

guidance and the positive impact of the Saudi relationship, stating in pertinent part as follows:

       For the full year, we continue to target record revenue of approximately $1 billion
       and adjusted OIBDA of at least $200 million. This guidance assumes continued
       improvement in our engagement metrics, a second large-scale event in the MENA
       region and the completion of a media rights deal in the MENA region. We believe
       we have agreements in principles with the Saudi – in principle with the Saudi
       General Sports Authority on the broad terms for the latter 2 items. However, this
       understanding is nonbinding. It is possible that either or both of these business
       developments do not occur on expected terms and/or the engagement does not
       improve as assumed. We valuated these potential outcomes and currently believe
       that [the] most likely downside to our adjusted OIBDA would be approximately
       $10 million to $20 million below our current outlook. Our full year guidance
       reflects strong fourth quarter results, substantial revenue growth from both our new
       content distribution agreements in the U.S. which become effective in that period,
       and the aforementioned media rights deal in the MENA region.

       67.     The statements referenced above were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business and operations. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (i) WWE’s relationship with the Saudi



                                                 25
          Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 26 of 44



government had continued to deteriorate; (ii) the Saudi government and its affiliates had failed to

make millions of dollars in payments owed to WWE pursuant to existing contractual commitments

between the parties, including at least $60 million owed in connection with the June 2019 Super

ShowDown event; (iii) OSN had refused to restart the broadcast of WWE programming despite a

contractual obligation to continue such broadcasts, which refusal was symptomatic of a

deterioration in the business relationship between the parties; (iv) OSN had rebuffed efforts to

renew a distribution rights agreement on terms acceptable to WWE and such renewal was unlikely

to occur in 2019, if ever; (v) WWE did not have the ability to expand its operations in the Middle

East or within Saudi Arabia as had been represented to investors; and (vi) as a result of the

foregoing, Defendants’ public statements were materially false and misleading at all relevant

times.

         68.   On October 31, 2019, WWE issued a press release providing the Company’s third

quarter 2019 (“3Q19”) financial results. The press release stated that the Company’s revenues and

operating income had continued to decline year over year to $186.3 million and $6.4 million,

respectively. The Company also announced that it was lowering its FY19 adjusted OIBDA

guidance to a range of $180 million to $190 million due in large part to WWE’s failure to complete

a MENA distribution agreement with the Saudis. On a conference call to discuss the results,

Defendant Barrios stated that “no assurances” could be given that the deal would ever be

completed.

         69.   That same day, WWE held the Crown Jewel live event in Riyadh, Saudi Arabia.

After the event ended, shocking news reports surfaced claiming that the Saudi government was

effectively holding a number of WWE wrestlers “hostage” in retaliation for Defendant V.

McMahon’s decision to delay a live broadcast of Crown Jewel until the Saudis made tens of




                                                26
           Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 27 of 44



millions of dollars in past due payments. Estimates for the amount outstanding ranged from $60

million to as much as $500 million. Several wrestlers detailed their experience during the ordeal

on social media platforms.

          70.   Reports based on discussions with Company insiders claimed that this blowup was

just the latest iteration of a long-standing Saudi pattern and practice of failing to make necessary

payments. For example, professional wrestling journalist Brad Shepard stated that he had spoken

to a source within WWE who had stated “that every show [the Saudis] come up short on money

owed by about a couple of million, and they provide the excuse of it being a ‘departmental issue’

and they promise to send the money within a short time frame later – but never do.” He continued:

“So, there’s a belief within WWE that they are either getting screwed on the deal with Saudi Arabia

or something else is going on – which I won’t speculate. I once again asked if women’s wrestling

had anything to do with this and was once again told yes, partly.”

          71.   As reported by The Wall Street Journal that evening, Benchmark analyst Mike

Hickey stated that “by lowering its outlook now rather than missing fourth-quarter expectations,

the company is signaling that it doesn’t have a lot of confidence a deal will get done.”

          72.   On this news, WWE’s stock price fell $10.40 per share, or 15.65%, to close at

$56.04 per share on October 31, 2019, on unusually high volume of more than 7.5 million shares

traded.

          73.   On January 30, 2020, WWE announced that two of its most senior and longest

serving executives, Defendants Barrios and Wilson, had abruptly left the Company. Analysts and

market commentators reacted with shock at the sudden loss of two key figures who had long been

part of the public face of the Company. For example, Forbes described the departures as a

“bloodbath” that had caused “[p]anic and uncertainty” throughout WWE’s corporate offices.




                                                27
           Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 28 of 44



          74.    On this news, WWE’s stock price fell $13.42 per share, or 21.54%, to close at

$48.88 per share on January 31, 2020, on unusually high volume of more than 19.4 million shares

traded.

          75.    Then, just a few days later, on February 6, 2020, WWE again announced

disappointing financial results and guidance. The earnings release issued by the Company

revealed that consumer engagement metrics had continued to deteriorate in the fourth quarter, and

that the Company had achieved just $180 million in adjusted OBIDA for the year due to the failure

to complete the MENA distribution agreement with the Saudis. On an earnings call to discuss the

results, WWE’s CFO, Frank Riddick, confirmed that the Company’s 2020 financial guidance did

not include any revenues related to a prospective MENA deal.

          76.    On this news, WWE’s stock price fell another $4.50 per share, or 9.18%, to close

at $44.50 per share on February 6, 2020, on unusually high volume of more than 15.5 million

shares traded.

                         DUTIES OF THE DIRECTOR DEFENDANTS

          77.    By reason of their positions as officers and/or directors of the Company, and

because of their ability to control the business and corporate affairs of the Company, the Director

Defendants owed the Company and its investors the fiduciary obligations of trust, loyalty, and

good faith. The obligations required the Director Defendants to use their utmost abilities to control

and manage the Company in an honest and lawful manner. The Director Defendants were and are

required to act in furtherance of the best interests of the Company and its investors.

          78.    Each director of the Company owes to the Company and its investors the fiduciary

duty to exercise loyalty, good faith, and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets. In addition, as officers and/or




                                                 28
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 29 of 44



directors of a publicly held company, the Director Defendants had a duty to promptly disseminate

accurate and truthful information regarding the Company’s operations, finances, and financial

condition, as well as present and future business prospects, so that the market price of the

Company’s stock would be based on truthful and accurate information.

       79.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the affairs of the Company. By virtue of such duties, the officers and directors of the

Company were required to, among other things:

               (a)         ensure that the Company complied with its legal obligations and

       requirements, including acting only within the scope of its legal authority and

       disseminating truthful and accurate statements to the SEC and the investing public;

               (b)         conduct the affairs of the Company in an efficient, businesslike manner

       so as to make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)         properly and accurately guide investors and analysts as to the true

       financial condition of the Company at any given time, including making accurate

       statements about the Company’s business prospects, and ensuring that the Company

       maintained an adequate system of financial controls such that the Company’s financial

       reporting would be true and accurate at all times;

               (d)         remain informed as to how the Company conducted its operations, and,

       upon receipt of notice or information of imprudent or unsound conditions or practices,

       make reasonable inquiries in connection therewith, take steps to correct such conditions or

       practices, and make such disclosures as necessary to comply with federal and state




                                                29
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 30 of 44



       securities laws;

               (e)         ensure that the Company was operated in a diligent, honest, and

       prudent manner in compliance with all applicable federal, state and local laws, and rules

       and regulations; and

               (f)         ensure that all decisions were the product of independent business

       judgment and not the result of outside influences or entrenchment motives.

       80.     Each Director Defendant, by virtue of his or her position as a director and/or officer,

owed to the Company and to its shareholders the fiduciary duties of loyalty, good faith, and the

exercise of due care and diligence in the management and administration of the affairs of the

Company, as well as in the use and preservation of its property and assets. The conduct of the

Director Defendants complained of herein involves a knowing and culpable violation of their

obligations as directors and officers of the Company, the absence of good faith on their part, and

a reckless disregard for their duties to the Company and its shareholders that the Director

Defendants were aware, or should have been aware, posed a risk of serious injury to the Company.

       81.     The Director Defendants breached their duties of loyalty and good faith by causing

the Company to issue false and misleading statements concerning the business results and

prospects of the Company. As a result, the Company has expended, and will continue to expend,

significant sums of money related to investigations and lawsuits.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       82.     Plaintiffs bring this action derivatively in the right and for the benefit of the

Company to redress injuries suffered and to be suffered as a direct and proximate result of the

breaches of fiduciary duties and gross mismanagement by the Director Defendants.

       83.     Plaintiffs will adequately and fairly represent the interests of the Company in




                                                 30
          Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 31 of 44



enforcing and prosecuting its rights and retained counsel competent and experienced in derivative

litigation.

        84.    Plaintiffs are current owners of the Company stock and have continuously been an

owners of Company stock during all times relevant to the Director Defendants’ wrongful course

of conduct alleged herein. Plaintiffs understand their obligation to hold stock throughout the

duration of this action and are prepared to do so.

        85.    During the illegal and wrongful course of conduct at the Company and through the

present, the Board consisted of the Director Defendants. Because of the facts set forth throughout

this Complaint, demand on the Company Board to institute this action is not necessary because

such a demand would have been a futile and useless act.

        86.    The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith

effort to prevent or remedy that situation.

        87.    The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously

prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

complaint, Plaintiffs have not made (and should be excused from making) a pre-filing demand on

the Board to initiate this action because making a demand would be a futile and useless act.

        88.    Each of the Director Defendants approved and/or permitted the wrongs alleged

herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

complained of herein and are therefore not disinterested parties.

        89.    Each of the Director Defendants authorized and/or permitted the false statements




                                                 31
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 32 of 44



to be disseminated directly to the public and made available and distributed to shareholders,

authorized and/or permitted the issuance of various false and misleading statements, and are

principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

prosecute such a suit even if they instituted it.

        90.     Additionally, each of the Director Defendants received payments, benefits, stock

options, and other emoluments by virtue of their membership on the Board and their control of the

Company.

Defendant V. McMahon

        91.     The principal professional occupation of Defendant V. McMahon is his

employment with the Company as its CEO, pursuant to which he has received and continues to

receive substantial monetary compensation and other benefits.       Additionally, Defendant V.

McMahon is a named defendant in the securities class action entitled Paul Szaniawski v. World

Wrestling Entertainment, Inc., et al., Case 1:20-cv-02223 (S.D.N.Y) (the “Securities Class

Action”).

        92.     Defendant V. McMahon owns a majority of Alpha Entertainment, LLC (“Alpha”),

which owns and operates the professional football league XFL. Under arrangements made at the

time of its organization, WWE received, among other things, an equity interest in Alpha without

payment by, or other financial obligation on the part of, WWE; WWE sold certain intellectual

property rights relating to XFL to Alpha for a payment in the amount of $1 million; and WWE

entered into a support services agreement under which WWE provides Alpha certain

administrative support services on a cost-plus margin basis. During the year ended December 31,

2019, Alpha was billed approximately $3.25 million for services under the administrative support

services agreement, of which $236,000 was due at year end and subsequently paid.




                                                    32
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 33 of 44




Defendant S. McMahon

       93.     The principal professional occupation of Defendant S. McMahon is her

employment with the Company as its Chief Brand Officer, pursuant to which she has received and

continues to receive substantial monetary compensation and other benefits.       Defendant S.

McMahon is also the daughter of Defendant V. McMahon.

Defendant Levesque

       94.     The principal professional occupation of Defendant Levesque is his employment

with the Company as its EVP of Global Talent Strategy & Development, pursuant to which he has

received and continues to receive substantial monetary compensation and other benefits.

Defendant Levesque is the husband of Defendant S. McMahon.

Defendant Riddick

       95.     The principal professional occupation of Defendant Riddick is his employment

with the Company as its Interim Chief Financial Officer, pursuant to which he has received and

continues to receive substantial monetary compensation and other benefits.

Defendants Goldfarb, Singh and Speed

       96.     Demand is excused because Defendants Goldfarb, Singh and Speed face a

substantial likelihood of liability for their misconduct.

       97.     During the Relevant Period, Defendants Goldfarb, Singh and Speed served as

members of the Audit Committee. Pursuant to the Company’s Audit Committee Charter, the

members of the Audit Committee are responsible for, inter alia, reviewing the Company’s

financial statements, press releases, and assuring the adequacy and effectiveness of disclosure




                                                  33
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 34 of 44



controls, ensure ethical compliance, and otherwise meet their responsibilities as set forth in the

Audit Committee Charter.

       98.     Defendants Goldfarb, Singh and Speed breached their fiduciary duties of due care,

loyalty, and good faith, because the Audit Committee, inter alia, allowed or permitted false and

misleading statements to be disseminated in the Company’s SEC filings and other disclosures and,

otherwise, failed to ensure that adequate internal controls were in place regarding the serious

business reporting issues and deficiencies described above. Therefore, Defendants Goldfarb, Singh

and Speed face a substantial likelihood of liability for their breach of fiduciary duties and any

demand upon them is futile.

                                               COUNT I

               (Against the Director Defendants for Breach of Fiduciary Duty)

       99.     Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       100.    The Director Defendants owe the Company fiduciary obligations. By reason of

their fiduciary relationships, the Director Defendants owed and owe the Company the highest

obligation of good faith, fair dealing, loyalty, and due care.

       101.    The Director Defendants violated and breached their fiduciary duties of care,

loyalty, reasonable inquiry, and good faith.

       102.    The Director Defendants engaged in a sustained and systematic failure to properly

exercise their fiduciary duties. Among other things, the Director Defendants breached their

fiduciary duties of loyalty and good faith by allowing the Company to improperly misrepresent

the Company’s publicly reported business performance, as alleged herein. These actions could

not have been a good faith exercise of prudent business judgment to protect and promote the




                                                 34
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 35 of 44



Company’s corporate interests.

       103.    As a direct and proximate result of the Director Defendants’ failure to perform their

fiduciary obligations, the Company has sustained significant damages.            As a result of the

misconduct alleged herein, the Director Defendants are liable to the Company.

       104.    As a direct and proximate result of the Director Defendants’ breach of their

fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate

image and goodwill. Such damage includes, among other things, costs associated with defending

securities lawsuits, severe damage to the share price of the Company, resulting in an increased cost

of capital, and reputational harm.

                                           COUNT II

            (Against the Director Defendants for Waste of Corporate Assets)

       105.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       106.    The wrongful conduct alleged regarding the issuance of false and misleading

statements was continuous, connected, and on-going throughout the Relevant Period. It resulted

in continuous, connected, and ongoing harm to the Company.

       107.    As a result of the misconduct described above, the Director Defendants wasted

corporate assets by, inter alia: (i) paying excessive compensation and bonuses to certain of its

executive officers; (ii) awarding self-interested stock options to certain officers and directors; and

(iii) incurring potentially millions of dollars of legal liability and/or legal costs to defend

Defendants’ unlawful actions.

       108.    As a result of the waste of corporate assets, the Director Defendants are liable to

the Company.




                                                 35
           Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 36 of 44



          109.   Plaintiffs, on behalf of the Company, have no adequate remedy at law.

                                      COUNT III

             (Against Defendant V. McMahon For Unjust Enrichment)

          110.   Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

          111.   By their wrongful acts and the omissions of material fact that they caused to be

made, Defendant V. McMahon were unjustly enriched at the expense of, and to the detriment of,

the Company.

          112.   During the Relevant Period, Defendant Vincent K. McMahon, sold more than 3.2

million WWE shares for over $261 million in gross insider trading proceeds. This sale occurred

on March 27, 2019, with only a few days left in the Company’s disappointing 2019 first quarter

and despite growing behind-the-scenes problems with the Saudis.

          113.   Plaintiffs, as shareholders and representatives of the Company, seek restitution

from Defendant V. McMahon and seek an order from this Court disgorging all profits, benefits,

and other compensation, including any performance-based or valuation based compensation,

obtained by Defendant V. McMahon due to his wrongful conduct and breach of their fiduciary

duties.

                                           COUNT IV

                       (Against the Director Defendants for Violations of
                     Section 10(b) of the Exchange Act and SEC Rule 10b-5)

          114.   Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

          115.   During the Relevant Period, the Director Defendants disseminated or approved

public statements that failed to disclose that (i) WWE’s relationship with the Saudi government



                                                  36
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 37 of 44



had continued to deteriorate; (ii) the Saudi government and its affiliates had failed to make millions

of dollars in payments owed to WWE pursuant to existing contractual commitments between the

parties, including at least $60 million owed in connection with the June 2019 Super ShowDown

event; (iii) OSN had refused to restart the broadcast of WWE programming despite a contractual

obligation to continue such broadcasts, which refusal was symptomatic of a deterioration in the

business relationship between the parties; (iv) OSN had rebuffed efforts to renew a distribution

rights agreement on terms acceptable to WWE and such renewal was unlikely to occur in 2019, if

ever; (v) WWE did not have the ability to expand its operations in the Middle East or within Saudi

Arabia as had been represented to investors; and (vi) as a result of the foregoing, Defendants’

public statements were materially false and misleading at all relevant times. Thus, the price of the

Company’s shares was artificially inflated due to the deception of the Director Defendants.

Despite this artificial inflation in the price of the Company’s shares, the Director Defendants

caused and/or allowed the Company to repurchase many millions of shares of Company stock,

thereby causing financial harm to the Company.

       116.    As alleged herein, the Director Defendants acted with scienter in that they knew

that the public documents and statements issued or disseminated in the name of the Company were

materially false and misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, Director Defendants, by virtue of

their receipt of information reflecting the true facts regarding WWE, their control over, and/or

receipt and/or modification of WWE’s allegedly materially misleading statements and/or their

associations with the Company which made them privy to confidential proprietary information




                                                 37
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 38 of 44



concerning WWE, participated in the fraudulent scheme alleged herein.

       117.    Director Defendants knew and/or recklessly disregarded the false and misleading

nature of the information which they caused to be disseminated to the investing public. The

fraudulent scheme described herein could not have been perpetrated during the Relevant Period

without the knowledge and complicity or, at least, the reckless disregard of the personnel at the

highest levels of the Company, including the Director Defendants.

       118.    The Director Defendants were each members of WWE’s Board of Directors during

the aforesaid time period. Based on their roles at WWE, each of the Director Defendants would

have been involved with, or knowledgeable about, the wrongdoing alleged herein.

       119.    At a minimum, the Director Defendants failed to review or check information that

they had a duty to monitor or ignored obvious signs that their statements were materially false and

misleading or contained material omissions. Given the nature and extent of the problems at WWE,

the Director Defendants knew and/or recklessly disregarded the extent and scope of their

statements during the Relevant Period.

       120.    Likewise, the Director Defendants, by virtue of their high-level positions with the

Company, directly participated in the management of the Company, were directly involved in the

day-to-day operations of the Company at the highest levels, and were privy to confidential

proprietary information concerning the Company and its business, operations, financial

statements, and financial condition, as alleged herein. The Director Defendants had the ultimate

authority over and were involved in drafting, producing, reviewing and/or disseminating the false

and misleading statements and information alleged herein, were aware, or recklessly disregarded,

that the false and misleading statements regarding the Company were being issued, and approved

or ratified these statements, in violation of the federal securities laws.




                                                  38
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 39 of 44



       121.     The allegations above also establish a strong inference that WWE, as an entity,

acted with corporate scienter throughout the Relevant Period because its officers, management,

and agents had actual knowledge of the misrepresentations and omissions of material facts set forth

herein (for which they had a duty to disclose), or acted with reckless disregard for the truth because

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and/or omissions were done knowingly or with recklessness, and

without a reasonable basis, for the purpose and effect of concealing WWE’s true operating

condition and present and expected financial performance from investors. By concealing these

material facts from investors, WWE maintained and/or increased its artificially inflated common

stock price throughout the Relevant Period.

       122.     As such Director Defendants caused the Company to violate section 10(b) of the

Exchange Act and SEC Rule 10b-5 in that they:

                (a)    employed devices, schemes, and artifices to defraud; and

                (b)    made untrue statements of material facts or omitted to state material facts

       necessary in order to make the statements made, in light of the circumstances under which

       they were made, not misleading.

       123.     As a result of the Director Defendants’ misconduct, the Company is suffering

litigation expense and reputational harm in the marketplace in violation of section 10(b) of the

Exchange Act and SEC Rule 10b-5.

                                             COUNT V

              (Derivative Claim for Violations of Section 20(a) of the Exchange Act
                               Against Defendant V. McMahon)

       124.     Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.



                                                 39
         Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 40 of 44



        125.       This Count is asserted on behalf of the Company against Defendant V. McMahon

for violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

        126.       During his tenure as an executive officer and/or Chairman of the Board, Defendant

V. McMahon was a controlling person of all officers of the Company within the meaning of

Section 20(a) of the Exchange Act. By reason of his control, Defendant V. McMahon had the

power and authority to direct the management and activities of the other Company officers, to hire

and fire the other Company officers at whim, and to cause the other Company officers to engage

in the wrongful conduct complained of herein. Defendant V. McMahon was able to and did

control, directly or indirectly, the content of the public statements made by all other Company

officers during the Relevant Period, including the materially misleading financial statements,

thereby causing the dissemination of the false and misleading statements and omissions of material

facts as alleged herein.

        127.       In his capacity as the senior executive, and Chairman of the Board of WWE,

Defendant V. McMahon had direct involvement in and oversight over the day-to-day operations

of the Company officers and the Company’s employees, who would not act unless Defendant V.

McMahon agreed with his course of conduct.

        128.       As a result of the foregoing, Defendant V. McMahon, individually, was a

controlling person of the other Company officers within the meaning of Section 20(a) of the

Exchange Act.

        129.       As a direct and proximate result of Defendant V. McMahon’s conduct, the

Company suffered damages in connection with its purchase of WWE common stock at materially

inflated prices.

                                      REQUEST FOR RELIEF




                                                   40
        Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 41 of 44



WHEREFORE, Plaintiffs demand judgment as follows:

               A.       Against all Defendants and in favor of the Company for the amount of

       damages sustained by the Company as a result of Defendants’ breaches of fiduciary duties;

               B.       Directing WWE to take all necessary actions to reform and improve its

       corporate governance and internal procedures to comply with applicable laws and to

       protect the Company and its shareholders from a repeat of the damaging events described

       herein, including, but not limited to, putting forward for shareholder vote resolutions for

       amendments to the Company’s By-Laws or Articles of Incorporation and taking such other

       action as may be necessary to place before shareholders for a vote a proposal to strengthen

       the Board’s supervision of operations and develop and implement procedures for greater

       shareholder input into the policies and guidelines of the Board;

               C.       Awarding to WWE restitution from Defendants, and each of them, and

       ordering disgorgement of all profits, benefits and other compensation obtained by

       Defendants;

               D.       Awarding to Plaintiffs the costs and disbursements of the action, including

       reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

               E.       Granting such other and further relief as the Court deems just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiffs demand a trial by jury on all issues so triable.

Dated: April 24, 2020




                                                 41
Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 42 of 44



                            GAINEY McKENNA & EGLESTON

                            By: /s/ Gregory M. Egleston
                               Gregory M. Egleston (CT19709)
                            Thomas J. McKenna
                            501 Fifth Avenue, 19th Floor
                            New York, NY 10017
                            Telephone: (212) 983-1300
                            Facsimile: (212) 983-0383
                            Email: gegleston@gme-law.com
                            Email: tjmckenna@gme-law.com
                            Attorneys for Plaintiffs




                              42
     Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 43 of 44



                                    VERIFICATION

                I, RYAN MERHOLZ, have reviewed the allegations made in this Verified

Shareholder Derivative Complaint, know the contents thereof, and authorize its filing. To

those allegations of which I have personal knowledge, I believe those allegations to be true.

As to those allegations of which I do not have personal knowledge, I rely upon my counsel

and their investigation and believe them to be true. I further declare that I am a current

holder, and have been a holder, of World Wrestling Entertainment, Inc. common stock at

all relevant times.

       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct. Executed this ___16th_ day of _____April_____ 2020.


                                                          _    Ryan B. Merholz______
                                                              RYAN B. MERHOLZ
Case 3:20-cv-00557-VAB Document 1 Filed 04/24/20 Page 44 of 44
